Title: From John Adams to Henry Grand, 27 May 1783
From: Adams, John
To: Grand, Henry


27. May 1783.—

Mr. Adams’s Books & Papers being at the Hague, it is impossible for him to give Mr. Grand a List of the Bills drawn on Mr. Laurens and him, which have been accepted by him, before he shall return to the Hague.
Mr. Adams gave to Messs. Fizeau Grand & Co. at Amsterdam compleat Lists of all the Bills he accepted & transmitted to Dr. Franklin also in the time of it Copies of those Lists.
What remains to be paid Mr. Adams knows not. He never knew to what Amount Bills were drawn— He has accepted none since he left the Hague, and very few, scarcely any for many Months before.
Mr. Adams returns his respectful Complts. to Mr. Grand.
It will be sufficient for Mr Grand to transmit to Mr. Morris, Copies of the Accounts of the House of Fizeau Grand & Co.—
